IN THE COURT OF APPEALS OF IOWA

                                     No. 22-1248
                               Filed October 19, 2022


IN THE INTEREST OF S.G.,
Minor Child,

D.G., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for          Pottawattamie County,

Donna Bothwell, District Associate Judge.



       A father appeals the adjudication of his child as a child in need of

assistance. AFFIRMED.



       R. Tim Jeffrey of McGinn, Springer & Noethe, PLC, Council Bluffs, for

appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Roberta J. Megel of the Public Defender’s Office, Council Bluffs, attorney

and guardian ad litem for minor child.



       Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                          2


AHLERS, Presiding Judge.

       A father appeals from the adjudication of his four-year-old child as a child in

need of assistance under Iowa Code section 232.2(6)(c)(2) and (n) (2022).1 He

argues the State failed to establish either ground for adjudication.

I.     Background Facts

       This family came to the attention of the Iowa Department of Human Services

after the mother became physically aggressive with the maternal grandmother

while intoxicated and the child was present. The father then took physical care of

the child.

       About six months later, police were called several times to complete welfare

checks at the father’s home. The father reported to police that he believed his

phone was hacked, he was being followed by people, those people were trying to

make him commit crimes, and those people were trying to convince him they were

actually ghosts. The department also became aware the paternal grandmother

had been caring for the child while suffering from significant memory lapses. One

time, she dropped the child off too early at school and, on another occasion, she

was found wandering around the school parking lot unaware of where she was.

       About a month after that, a social worker observed the father and believed

he had lost weight and looked ill. The worker concluded that the father exhibited


1 Only the father appeals the adjudication. He appeals following the entry of a
dispositional order. See In re Long, 313 N.W.2d 473, 475 (Iowa 1981) (holding an
order for adjudication is not final for appeal purposes until disposition).
       We refer to the Iowa Code as it existed at the time the juvenile court entered
the adjudicatory order, which was before July 1, 2022. Since that time,
chapter 232 has undergone several revisions, including moving the grounds for
adjudicating a child as in need of assistance to section 232.96A. See 2022 Iowa
Acts ch. 1098, § 33 (becoming effective on July 1, 2022).
                                         3


paranoid thinking patterns. When the father arrived at a facility to complete a

requested drug test, the father spoke with a worker at the facility expressing

concerns that the social worker was not a “real” department employee, claimed his

calls to the department were always interfered with by a woman’s voice, and the

same woman called his workplace to order a cake on the day he was fired.2 He

also told the worker that his phone and computer were being watched and were

compromised. The urine test to which the father submitted came back negative;

however, the father was not observed while submitting the sample because no

male employees were working.

      Because the mother had made progress in addressing her sobriety, the

child was placed in her care. At that point, the father repeatedly requested that

law enforcement perform welfare checks on the child when the child was at his

maternal grandmother’s home. Each time, law enforcement found the child to be

safe and healthy. The resulting law enforcement reports noted officers believed

the father was suffering from some sort of mental-health issue.

      The State filed a petition requesting the juvenile court to find the child to be

in need of assistance. Following a hearing, the court adjudicated the child to be in

need of assistance under Iowa Code section 232.2(6)(c)(2) and (n). The father

appeals.

II.   Scope and Standard of Review

      “We review child-in-need-of-assistance proceedings de novo.” In re D.D.,

955 N.W.2d 186, 192 (Iowa 2021).         “We review the facts and the law and


2 The father was employed by a grocery store and worked in the bakery
department.
                                               4


‘adjudicate rights anew.’” Id. (quoting In re K.N., 625 N.W.2d 731, 733 (Iowa

2001)). We are not bound by the juvenile court’s factual findings, but we give them

weight.     Id.   “The paramount consideration in child-in-need-of-assistance

proceedings is protecting the best interests of the child[].” Id. “[Child-in-need-of-

assistance] determinations must me based upon clear and convincing evidence.”

In re J.S., 846 N.W.2d 36, 40 (Iowa 2014). “We ask whether there are ‘serious or

substantial doubts as to the correctness [of] conclusions of law drawn from the

evidence.’” In re H.W., 961 N.W.2d 138, 141 (Iowa Ct. App. Feb. 17, 2021)

(alteration in original) (citation omitted).

III.   Discussion

       The father challenges both grounds relied upon by the juvenile court in

adjudicating the child to be in need of assistance. We evaluate each ground

separately. See J.S., 846 N.W.2d at 41 (requiring assessment of each ground for

child-in-need-of-assistance adjudication challenged).

       We     start   with    the    father’s      challenge   to   adjudication   under

section 232.2(6)(c)(2). A child is in need of assistance under that section when

there is evidence the child “has suffered or is imminently likely to suffer harmful

effects as a result of . . . [t]he failure of the child’s parent, guardian, custodian, or

other member of the household in which the child resides to exercise a reasonable

degree of care in supervising the child.” We interpret “harmful effects” broadly to

encompass “effects established when there is harm to a child’s physical, mental,

or social well-being.” Id. at 42. We also interpret “imminently likely” liberally

because “child protection statutes ‘are designed to prevent probable harm to the
                                            5


child and do not require delay until after the harm has occurred.’” Id. at 42–43

(citation omitted).

       The father complains that there is no evidence the child has suffered any

harmful effects or that he has not provided for the child’s needs thus far. But

section 232.2(6)(c)(2) does not require the child to have already suffered any

harmful effects.      Id.   Here, it is apparent that, without intervention from the

department, the child is imminently likely to otherwise suffer harmful effects from

the father’s inability to exercise reasonable care for the child. See Iowa Code

§§ 232.2(6)(c)(2); .96(8) (requiring the juvenile court to decline to adjudicate and

to dismiss the child-in-need-of-assistance petition “if the court concludes that its

aid is not required in the circumstances”). The record reveals evidence that the

father is becoming untethered from reality and believes he is being monitored and

stalked.   This has led him to question whether the social worker is actually

employed by the department. The father’s behavior at the drug-testing center was

so bizarre that it caused the worker at the center to contact the department to

report the behavior.

       At the very least, the father’s erratic behavior is likely to have a negative

impact on the child’s mental and social well-being without department intervention.

Therefore, we conclude the child meets the definition of a child in need of

assistance under Iowa Code section 232.2(6)(c)(2).

       As to Iowa Code section 232.2(6)(n), a child is in need of assistance when

the child’s “parent’s or guardian’s mental capacity or condition, . . . or drug or

alcohol abuse results in the child not receiving adequate care.” The record before

the juvenile court reveals an abundance of anecdotal evidence of the father’s
                                         6


compromised mental condition. However, the record does not contain evidence

linking the father’s unidentified mental-health conditions to instances of the child

not receiving adequate care.3 See In re M.O., No. 21-0242, 2021 WL 4592243,

at *2 (Iowa Ct. App. Oct. 6, 2021) (collecting cases reversing adjudication under

section 232.2(6)(n) when there was no evidence presented to tie a parent’s

substance use to a failure to provide the child with adequate care).         Unlike

section 232.2(6)(c)(2)—which permits adjudication based on “imminently likely”

harm—section 232.2(6)(n) requires proof of actual lack of adequate care. The

evidence fails to establish that the father’s mental condition resulted in lack of

adequate care. This failure would seem to require a finding that the State failed to

prove this ground by clear and convincing evidence. But this is not the end of the

inquiry.

       The ground set forth in section 232.2(6)(n) is “set forth in the singular,

requiring only a showing that the child’s parent—not parents—engaged in the

described inadequate parenting.” See In re B.M., No. 21-0820, 2021 WL 3661402,

at *2 (Iowa Ct. App. Aug. 18, 2021). It must be remembered that it is the child that

is being adjudicated in need of assistance—not an individual parent. See, e.g.,

Iowa Code §§ 232.87, .96, .117(5) (all focusing on whether a child is in need of

assistance). A child is either in need of assistance or is not, and the request for

adjudication is either granted or denied accordingly.      There isn’t a separate

adjudication for each parent. That is not to say that it is unimportant which parent

caused the need for adjudication. It can be very important, because it is the


3The father’s mental-health conditions, if any, are unidentified because the father
has refused to submit to a mental-health evaluation.
                                          7


individual parent’s behavior that will drive what services are provided to that parent

and whether the child can be placed with that parent. But if one parent is the

problem to the extent that the child is in need of assistance and the other is

blameless, the blameless parent’s good behavior does not change the need to

adjudicate the child as in need of assistance.

       In this case, the mother’s conduct that first drew the department’s attention

is sufficient to adjudicate the child under section 232.2(6)(n). The mother broke

her sobriety, drank alcohol to the point of intoxication, and the maternal

grandmother had to intervene to care for the child—resulting in the assault of the

maternal grandmother by the mother.4          This necessitates adjudication under

section 232.2(6)(n) because the child did not receive adequate care due to a

parent’s drug or alcohol abuse.       The father acknowledged this fact at the

adjudication hearing when his attorney argued that adjudication under

section 232.2(6)(n) based on the mother’s behavior was supported by the

evidence. We agree, and we conclude the child meets the definition of a child in

need of assistance under Iowa Code section 232.2(6)(n).

       As the child is in need of assistance under both section 232.2(6)(c)(2)

and (n), we affirm adjudication on both grounds.

       AFFIRMED.




4 The mother reported to workers that she was diagnosed with alcohol induced
bipolar disorder. She also completed a substance-abuse evaluation that
recommended she participate in an outpatient treatment program.